Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13 and 18, the recitation of “where the electrode is an anode in a solid oxide fuel cell, a cathode in a solid oxide electrolysis cell or an electrode in a solid oxide sensor” in line 9 of claims 1, 13 and 18 renders the claim indefinite because said claim already recites “wherein an electrode has been applied to a surface of a solid oxide electrolyte and a cathode has been applied to the surface of the solid oxide electrolyte opposite the electrode” and if “a cathode” is selected from the list in line 9 of of claims 1, 13 and 18 the claimed device comprises two cathodes, each applied to one side of the solid 
Claims 2, 14 and 19 depends from claims 1, 13 and 18 and recites the electrode material comprising “a spinel”, since claims 1, 13 and 18 already recites that the electrode material comprises “a spinel”, claims 2, 14 and 19 are indefinite, because it is not clear whether the spinel of claims 2, 14 and 19 is recited in addition to the spinel of claims 1, 13 and 18 or whether it is the same material (in which case the recitation in claims 2, 14 and 19 should be replaced with “the spinel”).
Claim Objections
Claims 4, 13, 16, 18 and 21 are objected to because of the following informalities:  
In claims 4, 16 and 21, recitation of “metal oxide from the group consisting of rare earth metals” is not clear as rare earth metals are not metal oxides, suggested correction is “group consisting of rare earth metal oxides”. Appropriate correction is required.
Claim 18 recites porosity as either “%” or “% by volume” and should be amended to have consistent recitations.  Specifically, in lines 14-15 of claim 18, porosity is recited as “% by volume”.  A suggested correction is changing this recitation of porosity to “%”.
 Claim 16 is objected to because it is not supported by the specification as it recites “the third layer has a higher porosity, a greater proportion of nickel and a greater proportion of spinel than the second layer” when the specification discloses that “the third layer has a greater proportion of nickel and a smaller proportion of spinel than the second layer” (see P4/L2-4 of the specification).
Specification
The disclosure is objected to because of the following informalities:
On P2/L28-32, the specification refers to claims 1, 9 and 13.  This adds confusion as the claims have been amended from their original form in addition to claim 13 not being present when the specification was filed. Appropriate correction is required.
Specification on P3/1-3 discloses “In the cell according to the invention, an electrode is applied to a surface of a solid oxide electrolyte and a further electrode is applied to the surface of the solid oxide electrolyte opposite the electrode, in each case over the area.” But it is not clear what is meant by the “in each case over the area” at the end of this sentence
Drawings
The drawings are objected to because:
In Drawing sheets 1-4, some the the vertical axis labels are upside down.  Graphs on pages 1-4 should be rotated clockwise 90 degrees remedy this.
In Drawing sheet 5, the figure label “Fig. 3” is printed sideways on the left side of the page.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 1, 13 and 18 contain product by process language:
“a base material of the electrode is a composite whose metallic and catalytically active constituent contains a nickel phase which has been formed from NiO as a constituent of the electrode starting material by reduction of the NiO in a hydrogen-containing atmosphere”.
For purposes of this examination, the recitation of the production method of the nickel phase,  “reduction of the NiO in a hydrogen-containing atmosphere”, is interpreted as being non-limiting as it does not appear to impart any structural differences to the Ni-SDC in Chao (see abstract) and the Ni-SDC of Toru (paragraph 46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725